Pee Cueiam,
The appellant at the time of entering the employ of the appellee coal company had only one eye. He lost this eye in the course of his employment, rendering him totally blind. He claimed compensation for total disability but was awarded the amount allowed for the loss of one eye.
The judgment of the court below sustaining the award of the compensation bureau must be affirmed on the opinion of the Supreme Court in Lenti v. Lucci, decided June 24,1922, but not yet reported.
Judgment affirmed.